Exhibit 10.5

 

FIRST AMENDMENT TO THE

ACCURIDE CORPORATION EMPLOYEE STOCK PURCHASE PLAN

 

Accuride Corporation (the “Company”), a corporation organized under the laws of
the State of Delaware, established and maintains the Accuride Corporation
Employee Stock Purchase Plan, effective April 26, 2005 (the “Plan”).

 

In order to amend the Plan in certain respects, this First Amendment to the Plan
has been adopted by a resolution of the Board of Directors of the Company on
December 16, 2005, effective as set forth below. This First Amendment to the
Plan, together with the Plan, constitutes the entire Plan as amended to date.

 

1.             Effective as of January 1, 2006, Section 4.2 of the Plan is
hereby amended to read in its entirety as follows:

 

“4.2         Option Price. The Option Price per share of the Common Stock sold
to Participants hereunder shall be 95% of the Fair Market Value of such share of
Common Stock on the Exercise Date of such Offering Period, but in no event shall
the Option Price per share be less than the par value per share ($0.01) of the
Common Stock.”

 

* * * * * * * *

 

Executed on December 16, 2005.

 

 

ACCURIDE CORPORATION

 

 

 

By:

 

 

 

/s/ Terrence J. Keating

 

 

Terrence J. Keating

 

President

 

--------------------------------------------------------------------------------